Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Priority
Acknowledgement is made of the claims to the provisional application 62/660,132 filed 04/19/2018.	

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/07/2020 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Pole piece of claim 12
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 9 and 20 are objected to because of the following informalities:  
Claim 4 line 2, “provide an path for contaminants move freely” should be -- provide a path for contaminants to move freely--.
Claim 9 lines 2-3, “axial ends there of an a half cylinder shape extending axially between the axial ends” should be -- axial ends there of, and a half cylinder shape extending axially between the quarter sphere shapes--.
Claim 20 lines 2-3, “axial ends there of an a half cylinder shape extending axially between the axial ends” should be -- axial ends there of, and a half cylinder shape extending axially between the quarter sphere shapes--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 11 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egami (JP2005344903A).
Regarding claim 1, Egami teaches a solenoid (i.e. solenoid valve 10) (fig.1) comprising: a housing (i.e. housing 11) (fig.1); a wire coil (i.e. coil 24b) (fig.1) arranged within the housing (implicit, as seen in fig.1); an armature tube (i.e. bearing member 16) (figs.1, 2 and 3) including an inner tube surface (i.e. inner peripheral surface 22) (figs. 2 and 3) and a plurality of dimples (i.e. protrusion part 19a-19c) (figs. 2 and 3) extending radially inward from the inner surface (implicit, as seen in fig. 3) and arranged circumferentially around the inner tube surface (implicit, as seen in figs. 2 and 3); and an armature (i.e. rod 18) (figs. 1, 2 and 3) slidably arranged within the armature tube (page 3, rod 18 is displaced in the axial direction), wherein the armature is centered within the armature tube by engagement with the plurality of dimples (page 3, the bearing member 16 supports the rod 18 by the pair of protrusions 19 … the protrusions 19a to 19c have a guide function).
Regarding claim 2, Egami teaches the solenoid of claim 1, wherein a radial clearance (e.g. space between 22 and outer surface of 18) (fig.3) between an outer armature surface of the armature (e.g. outer surface of 18) (fig.3) and the inner tube surface of the armature tube is defined by radially inward extension of the plurality of dimples (page, protrusions 19a to 19c are formed in a substantially trapezoidal vertical cross section, and an arc-shaped joining surface 21 is formed along the axial direction … One side of the joint surface 21 is radially expanded).
Regarding claim 3, Egami teaches the solenoid of claim 1, wherein the engagement between the armature and each of the plurality of dimples maintains concentricity between the armature and the armature tube (implicit, as seen in fig.2).
Regarding claim 4, Egami teaches the solenoid of claim 1, wherein axially aligned adjacent pairs of the plurality of dimples are spaced circumferentially (implicit, as seen in figs. 2 and 3) to provide a path for contaminants to move freely (it is necessarily true that the spacing between dimples will allow contaminants to move freely) and maintain slidability between the armature and the armature tube (implicit).  
Regarding claim 5, Egami teaches the solenoid of claim 1, wherein the plurality of dimples comprise a first set of dimples (e.g. protrusion part 19a-19c on the left end of 16) (fig. 3) and a second set of dimples (e.g. protrusion part 19a-19c on the right end of 16) (fig. 3).  
Regarding claim 6, Egami teaches the solenoid of claim 5, wherein the first set of dimples comprise a first plurality of axially aligned (implicit, as seen in fig.2), circumferentially spaced dimples (implicit, as seen in figs.2 and 3) and the second set of dimples comprise a second plurality of axially aligned (implicit, as seen in fig.2), circumferentially spaced dimples (implicit, as seen in figs.2 and 3), wherein the first set of dimples is spaced axially apart from the second set of dimples (implicit, as seen in figs. 1, 2 and 3).
Regarding claim 7, Egami teaches the solenoid of claim 6, wherein the first set of dimples are circumferentially aligned with the second set of dimples (implicit, as seen in figs. 2 and 3).
Regarding claim 10, Egami teaches the solenoid of claim 1, wherein the armature tube includes a closed end (e.g. end of armature tube 16 close to cover 25) (fig.1) and an axially opposed open end (e.g. end of armature tube 16 close to flange portion 13) (fig.1).
Regarding claim 11, Egami teaches the solenoid of claim 10, wherein the open end of the armature tube includes a tube flange (i.e. flange portion 13) (fig.1) extending radially outward from the open end (implicit, as seen in fig.1).
Regarding claim 14, Egami teaches a solenoid tube (i.e. bearing member 16) (figs.1, 2 and 3) for a solenoid (i.e. solenoid valve 10) (fig.1), the solenoid tube comprising: a unitary tube body (e.g. body of 16) (figs. 1, 2 and 3) defining a generally cylindrical shape (implicit as seen in figs. 1, 2 and 3) and including a first end (e.g. end of armature tube 16 close to cover 25) (fig.1) and a second end (e.g. end of armature tube 16 close to flange portion 13) (fig.1); an inner tube surface (i.e. inner peripheral surface 22) (figs. 2 and 3) on the unitary tube body and extending between the first end and the second end (implicit as seen in figs. 1, 2 and 3); and a plurality of dimples (i.e. protrusion part 19a-19c) (figs. 2 and 3) formed on the inner surface (implicit, as seen in fig. 3) and extending radially inward therefrom (implicit, as seen in fig. 3).
Regarding claim 15, Egami teaches the solenoid of claim 14, wherein axially aligned adjacent pairs of the plurality of dimples (implicit, as seen in fig.2) are spaced circumferentially (implicit, as seen in figs.2 and 3) to enable contaminants to pass therebetween (it is necessarily true that the spacing between dimples will allow contaminants to move freely).
Regarding claim 16, Egami teaches the solenoid of claim 15, wherein the plurality of dimples comprise a first set of dimples (e.g. protrusion part 19a-19c on the left end of 16) (fig. 3) and a second set of dimples (e.g. protrusion part 19a-19c on the right end of 16) (fig. 3).
Regarding claim 17, Egami teaches the solenoid of claim 16, wherein the first set of dimples comprise a first plurality of axially aligned (implicit, as seen in fig.2), circumferentially spaced dimples (implicit, as seen in figs.2 and 3) and the second set of dimples comprise a second plurality of axially aligned (implicit, as seen in fig.2), circumferentially spaced dimples (implicit, as seen in figs.2 and 3), wherein the first set of dimples is spaced axially apart from the second set of dimples (implicit, as seen in figs. 1, 2 and 3).
Regarding claim 18, Egami teaches the solenoid of claim 17, wherein the first set of dimples are circumferentially aligned with the second set of dimples (implicit, as seen in figs. 2 and 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Egami (JP2005344903A).
Regarding claim 8, Egami teaches the solenoid of claim 6.
Egami does not teach, wherein the first set of dimples are circumferentially offset from the second set of dimples.
It would have been an obvious matter of design choice to have the first set of dimples, circumferentially offset from the second set of dimples, since the applicant has not disclosed that offsetting solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the first set of dimples being circumferentially offset from the second set of dimples.
Regarding claim 19, Egami teaches the solenoid of claim 17.
Egami does not teach, wherein the first set of dimples are circumferentially offset from the second set of dimples.
It would have been an obvious matter of design choice to have the first set of dimples, circumferentially offset from the second set of dimples, since the applicant has not disclosed that offsetting solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the first set of dimples being circumferentially offset from the second set of dimples.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Egami (JP2005344903A) and further in view of Bonnah (US6421913B1).
Regarding claim 9, Egami teaches the solenoid of claim 1.
Egami does not teach, wherein the plurality of dimples each define a quarter sphere shape at opposing axial ends there of, and a half cylinder shape extending axially between the quarter sphere shapes.
Bonnah teaches in a similar field of coupling pin into sleeve, a plurality of dimples (i.e. depressions 96) (figs.3 and 4A) each define a quarter sphere shape at opposing axial ends there of, and a half cylinder shape extending axially between the quarter sphere shapes (implicit, as seen in figs.3 and 4A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the plurality of dimples each define a quarter sphere shape at opposing axial ends there of, and a half cylinder shape extending axially between the quarter sphere shapes in Egami, as taught by Bonnah, as it provides the advantage of eliminating secondary welding operation for affixing, as well as relaxes tolerance control.
Regarding claim 20, Egami teaches the solenoid of claim 14.
Egami does not teach, wherein the plurality of dimples each define a quarter sphere shape at opposing axial ends there of, and a half cylinder shape extending axially between the quarter sphere shapes.
Bonnah teaches in a similar field of coupling pin into sleeve, a plurality of dimples (i.e. depressions 96) (figs.3 and 4A) each define a quarter sphere shape at opposing axial ends there of, and a half cylinder shape extending axially between the quarter sphere shapes (implicit, as seen in figs.3 and 4A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the plurality of dimples each define a quarter sphere shape at opposing axial ends there of, and a half cylinder shape extending axially between the quarter sphere shapes in Egami, as taught by Bonnah, as it provides the advantage of eliminating secondary welding operation for affixing, as well as relaxes tolerance control.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Egami (JP2005344903A) and further in view of Mahajan (D. P. Mahajan, R. Narayanaswamy and S. Bavisetti, "Saw-tooth pole solenoid actuator for aerospace applications," 2013 IEEE 8th Conference on Industrial Electronics and Applications (ICIEA), 2013, pp. 1353-1357, doi: 10.1109/ICIEA.2013.6566577).
Regarding claim 12, Egami teaches the solenoid of claim 11, wherein the solenoid includes a pole piece (i.e. movable iron core 28) (fig.1), and a pole portion (e.g. portion of 10 including 28) (fig.1) and an armature portion (e.g. portion of 10 including 16, 17, 18) (fig.1).
Egami does not teach the armature tube includes a pole portion and an armature portion, with the pole portion arranged axially between the armature portion and the tube flange.
Mahajan teaches in a similar field of endeavor of Solenoid, an armature tube (e.g. inner surface of bobbin) (fig.2) includes a pole portion (e.g. portion with pole) (fig.2) and an armature portion (e.g. portion with armature) (fig.2), with the pole portion arranged axially between the armature portion and the tube flange (implicit, as seen in fig.2 where tube flange is shown in blue outside the casing).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the pole portion arranged axially between the armature portion and the tube flange in Egami, as taught by Mahajan, as it provides the advantage of decrease in leakage flux and an increase in magneto motive force.
Regarding claim 13, Egami and Mahajan teach the solenoid of claim 12, wherein the pole portion at least partially receives the pole piece (Egami, implicit, as seen in fig.1) and defines an increased diameter relative to the armature portion (Egami, implicit, as seen in fig.1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Egami 2 (JP2006038153A) (figs.1-3), Yamagata (US20100109825A1) (inner circumferential surface 28) (fig.2), Ganzel (US20140265547A1) (second portion 406) (fig.3) and Cascolan (US6265956B1) (latch tab 82a) (fig.3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        07/08/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839